Citation Nr: 0124529	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for chronic back pain 
secondary to sprain, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2000, which denied the veteran's claim for a compensable 
rating.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by slight limitation of motion.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for low back disability 
have been met.  38 U.S.C.A. §§1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292 and 5295 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected chronic back 
pain secondary to sprain is more severe than that 
contemplated by the assigned noncompensable rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a 

given disability.  See 38 U.S.C.A. § 1155 (West 1991) and 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the evaluations to be assigned to the various disabilities.  
If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In assessing a 
claim for a higher rating, the history of the disability 
should be considered.  See 38 C.F.R. §§ 4.1, 4.2 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The evidence of record reveals that the veteran was provided 
a VA examination most recently in October 2000.  The report 
of that examination indicates that the veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  The veteran related that he had treated these 
problems by using Naproxen and Methocarbamol, a TENS unit, 
and a heating pad.  At times he used a back brace.  He denied 
using crutches.  The veteran related that he experienced 
flare-ups with cold weather and when lying in the wrong 
position.  The examination revealed that motion stopped when 
the pain began.  The examiner noted no objective evidence of 
painful motion, spasm, weakness, or tenderness.  A range of 
motion test revealed:  flexion to the right was limited to 30 
degrees (normally at 50 degrees), flexion to the left was 
limited to 28 degrees (normally at 50 degrees), flexion 
forward was performed to 120 degrees (normally 90 degrees), 
and extension backward was performed to 30 degrees (30 
degrees is normal).  His deep tendon reflexes were 2+ and 
equal.  The diagnosis was arthralgia of the lumbosacral spine 
with loss of function due to pain.

At a July 2001 Board hearing, the veteran testified to 
wearing a TENS unit and a back brace.  He explained that the 
TENS unit reduces the pain-which he characterized as being 
continuous-to a moderate level.  The veteran indicated that 
he was participating in physical therapy at a pain clinic.  
The veteran related that he could not sit for a long time and 
had trouble sleeping.  He said that he could not squat, bend, 
or jump.  The veteran also stated that he experienced muscle 
spasms infrequently, when he moves too much.  


VA treatment records dated in June 1999 document the 
veteran's reports of back pain at a level of 6 on a scale of 
0 (no pain) to 10 (excruciating pain).  The records also 
report that the veteran's responses on an Owestry pain scale 
indicated that his pain caused minimum difficulty in the 
following activities of daily living:  pain intensity and 
lifting.  

Having thoroughly reviewed the evidence of record, the Board 
finds that the symptoms of the veteran's service-connected 
disability more closely approximate a 10 percent rating under 
Diagnostic Code 5292.  The veteran's chronic lumbosacral pain 
secondary to sprain, has previously been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  A noncompensable 
rating under Diagnostic Code 5295 is appropriate where there 
are only slight subjective symptoms.  A 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, manifested by listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5292 
prescribes a 10 percent evaluation for slight limitation of 
motion of the lumbar spine.  A 20 percent rating is to be 
assigned for moderate limitation of motion and a 40 percent 
rating for severe limitation of motion.  

In this case, the Board finds that the veteran's symptoms 
more closely approximate a 10 percent rating under Diagnostic 
Code 5292.  The Board recognizes that the VA examiner found 
no objective evidence of pain, spasm, weakness, or 
tenderness.  Further, the examiner did not observe the 
veteran having any difficulty getting in and out of a chair, 
or difficulty walking.  Nevertheless, the examiner ultimately 
diagnosed arthralgia with loss of function due to pain and 
noted pain stopping movement.  38 C.F.R. §§ 4.40 and  4.45 
(2001).  Significantly, there was limitation 

of motion noted in right and left flexion.  In combination 
with the veteran's testimony that he has continuous pain, 
with flare-ups upon too much movement, the clinical findings 
appear to equate to slight limitation of motion.  The Board 
finds that this is so despite the lack of objective findings 
of pain.  

The Board has also considered whether a higher rating under 
either Diagnostic Code 5292 or 5295 is appropriate and finds 
that it is not.  Given that there is no evidence of muscle 
spasm on extreme forward bending-rather, the limitation of 
motion test revealed normal forward flexion-or loss of 
lateral spine motion, unilateral, in a standing position, the 
criteria for a 20 percent rating under Diagnostic Code 5295 
are not met.  Similarly, the results of the range of motion 
test showed no limitations of forward flexion or extension, 
and minimal limitation of right and left flexion, amounting 
to at most a slight limitation of motion.  Therefore, the 
symptomatology does not warrant an assignment of a 20 percent 
rating under Diagnostic Code 5292. 

Additionally, the evidence does not reflect that the 
veteran's service-connected chronic back pain secondary to 
sprain has adversely affected his employability beyond that 
contemplated in the VA Schedule for Rating Disabilities, 
which is premised on average impairments in earning capacity.  
In other words, the Board does not find it impracticable to 
apply the regular schedular standards, and finds no basis to 
warrant consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown,  9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (2995).

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  In August 2001, VA promulgated regulations 
implementing the new law.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 

3.156(a), 3.159 and 3.326(a)).  The new law applies to all 
claims filed on or after the date of the Act, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  The changes include an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The Board finds that the RO satisfied these 
enhanced notice requirements by virtue of several letters 
sent to the veteran and the statement of the case issued in 
December 2000.  

The new laws and regulations also redefine the obligations of 
VA with respect to the duty to assist.  In particular, the 
changes require the RO to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim 
when the claimant has submitted a substantially complete 
application for benefits.  66 Fed. Reg. 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  In 
this regard, the Board is not aware of any outstanding 
records which have any reasonable possibility of 
substantiating the claim.  While the veteran relates being in 
therapy at a pain clinic, evidence from the VA pain clinic is 
present in the file.  Further, the veteran relates that he 
has talked to his own doctor, but that doctor made no 
diagnosis.  The Board also notes that the veteran was 
provided a recent VA examination in which a diagnosis was 
given and a range of motion test conducted.  Consequently, 
under the circumstances of this case a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  



ORDER

A 10 percent rating for chronic back pain secondary to sprain 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

